Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosko 2020/0102724. Rosko discloses: A faucet structure (10), comprising a faucet spout (14), at least one valve body (38), at least one water inlet connecting pipe (26 or 28), and at least one first connecting member (as is the nut connecting 28 to 24); a water outlet end of the valve body being in communication with the faucet spout (via 32); one end of the water inlet connecting pipe being hermetically connected to a water inlet end of the valve body (at 44 as seen in figure 3), the first connecting member being installed at another end of the water inlet connecting pipe (adjacent 24 as seen in figure 1); the water inlet connecting pipe being hermetically connected to a water supply angle valve (24) through the first connecting member (as seen in figure 1 at the top of 24 and between 24 and 28).
Regarding claim 2, Rosko shows the first connecting member to be a standard threaded nut attached to the angle valves at 22 or 24 as seen in figure 1.

Regarding claim 9, Rosko discloses a water outlet connecting pipe (32), one end of the water outlet connecting pipe is hermetically connected to the water outlet end of the valve body through a third connecting member (46), another end of the water outlet connecting pipe is in communication with the faucet spout (as seen in figure 1, 32 attaches to the bottom of faucet spout 14).
Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. 9,109,350. Zhu discloses: A faucet structure (100), comprising a faucet spout (210), at least one valve body (220), at least one water inlet connecting pipe (312), and at least one first connecting member (390); a water outlet end of the valve body being in communication with the faucet spout (via 314); one end of the water inlet connecting pipe being hermetically connected to a water inlet end of the valve body (at 310 as seen in figures 2 and 4), the first connecting member being installed at another end of the water inlet connecting pipe (390 located at 400 as seen in figure 1); the water inlet connecting pipe being hermetically connected to a water supply angle valve (400) through the first connecting member (390 as seen in figure 1).
Regarding claim 2, Zhu discloses 390 to be a standard threaded nut attached to the angle valves 400 as seen in figure 1 and disclosed on column 6, lines 43-44.
Regarding claim 3, Zhu discloses a hermetic second connecting member 313.
Regarding claim 9, Zhu discloses a water outlet connecting pipe (314), one end of the water outlet connecting pipe is hermetically connected to the water outlet end of the valve body through a third connecting member (315), another end of the water outlet connecting pipe is in communication with the faucet spout (as seen in figure 1, 314 attaches to the bottom of faucet spout 210).
Regarding claim 11, Zhu discloses a communicating member (600), the communicating member including two input ends (at 610) and an output end (at 620) that are in communication with an inner cavity of the communicating member (within the central part of 600 as shown in figures 10 and 11); the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. 9,109,350 in view of Dong 7,044,506. Zhu discloses: A faucet structure (100), including two valve bodies (220) and a communicating member (600) and quick-release mechanisms at 610 and 620 attaching to the pipes 314 and 254; i.e., as called for in claim 11; wherein the receiving seat and the connector of the quick-release mechanism that connects each input end of the communicating member and the corresponding water outlet connecting pipe are connected to each input end of the communicating member and the corresponding water outlet connecting pipe (both 314 connect to the connectors at 610 of Zhu as seen in figures 1 and 2 of Zhu, respectively; the receiving seat and the connector of the quick-release mechanism that connects the output end of the communicating member and the main water outlet connecting pipe are connected to the output end of the communicating member and the main water outlet connecting pipe, respectively (the outlet at 620 or 254 connects to the spout 210 as .
Regarding claim 14, Dong teaches the use of elastic pieces 82, 83 and 62, 64.
Allowable Subject Matter
Claims 4-8, 10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li teaches another faucet structure with pipes 11 having threaded end connectors which attach to angle valves at 96 as shown in figure 7. He teaches the use of a pin 22 which inserts into a protrusion 215 on the valve body and a groove on the pipes 31, 32 as seen in figure 12 but does not disclose a pin or rod hole as claimed. Moore teaches the use of pin 1070 and Lin teaches the use of pin .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754